                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   ALBERT ROBINSON,
                                      1:18-cv-09658-NLH-JS
   Plaintiff,
                                      ORDER
   v.

   SECTION 23 PROPERTY OWNER'S
   ASSOCIATION, INC., et al.,


   Defendants.



     For the reasons expressed in the Court's Opinion filed

today,

     IT IS on this      31st       day of     January   , 2019

     ORDERED that Defendants David Keith Oaks, P.A. and Section

23’s motions to vacate the clerk’s entry of default entered

against them [39, 75] be, and the same hereby are, GRANTED; and

it is further

     ORDERED that the MOTION to Quash/Compel/Enforce Subpoenas

by Todd B. Miller [59] be, and the same hereby is, GRANTED; and

it is further

     ORDERED that Defendants’ Motions to Dismiss [18, 26, 27,

50, 63, 70, 84] be, and the same are, GRANTED; and it is further

     ORDERED that Plaintiff’s claims against all Defendants are

DISMISSED; and it is further
     ORDERED that Plaintiff’s motions [28, 74, 90, 92, 96] be,

and the same hereby are, DENIED; and it is further

     ORDERED that the MOTION for Sanctions by Section 23,

Property Owner's Association, Inc. [84] be, and the same hereby

is DENIED; and it is further

     ORDERED that Defendants John Leo Burns and Lisa Marie

Spader Porter’s Motion to Stay [45] be, and the same hereby is,

DENIED AS MOOT; and it is further

     ORDERED that in the interests of repose, finality of

judgments, protection of defendants from unwarranted harassment,

and concern for maintaining order in the Court's dockets,

Plaintiff is enjoined in this District from litigating his

claims concerning the money laundering and fraud scheme alleged

and as set forth in the Complaint in this matter against any

defendant he believes is liable for that scheme without first

obtaining permission from this Court; and it is further

     ORDERED that the Clerk of the Court shall mark this matter

as CLOSED.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
